COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00291-CR


RANECCIA L. LEWIS                                                        APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1
                                       ----------

      Appellant Raneccia L. Lewis appeals her conviction for state-jail-felony

theft,2 which occurred after she pled guilty, was placed on a two-year term of

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 31.03(a) (explaining that a ―person commits
an offense if he unlawfully appropriates property with intent to deprive the owner
of property‖), (e)(4)(D) (stating that theft is a state jail felony if the value of the
property stolen is less than $1,500 and the defendant has been previously
convicted two or more times of theft) (West 2011). Appellant’s indictment, to
which she pled guilty, alleged that she unlawfully appropriated money and
gasoline valued at less than $1,500 and that she had two 2001 theft convictions.
deferred adjudication community supervision, violated conditions of the

community supervision, and had the community supervision revoked by the trial

court.3   Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in her professional opinion, the appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967); see In re

Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App. 2008) (analyzing the effect

of Anders). We gave appellant an opportunity to file a pro se brief, but she has

not done so. The State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).

Only then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488
U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).


      3
        Appellant conceded that she violated her community supervision
conditions by failing to complete community service; failing to attend a theft
intervention program; and failing to attend a jobs, education, and skills program.
After finding appellant guilty, the trial court sentenced her to seven months’
confinement.


                                         2
      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that the appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal.4 See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.




                                                   TERRIE LIVINGSTON
                                                   CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; MCCOY and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 6, 2011




      4
        We note that appellant’s pleas of true to the allegations in the State’s
petition to proceed to adjudication were sufficient to support the revocation of her
community supervision. See Rincon v. State, 615 S.W.2d 746, 747 (Tex. Crim.
App. [Panel Op.] 1981).


                                         3